Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. Applicants argue that Oota fails to teach the composition comprises a homopolymer of acrylic acid because a homopolymer of acrylic acid, a homopolymer of methacrylic acid, a copolymer of acrylic acid and methacrylic acid, and salts thereof are not cationic.
In response, examiner states that applicant’s argument is not commensurate with the claims because a transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
Oota discloses that the cationic polymer may have, for example, a structure unit derived from acrylamide, dimethylacrylamide, diethylacrylamide, hydroxyethylacrylamide, acrylic acid, methyl acrylate, methacrylic acid, maleic acid, sulfur dioxide or the like [0067] and aforesaid teaching easily reads on the claimed limitation of a homopolymer or copolymer of acrylic acid or methacrylic acid (see also the rejection).
Additionally, the instant claim is not limited that the “polymer component B” is devoid of a cation or cation is excluded.
Applicants also argue that the combined teach of Oota and the JP’556 fail to disclose the composition comprises a “basic pH-adjusting agent”.
In response, examiner states that such argument is not persuasive because Oota clearly disclose that the pH of the composition can be adjusted by a pH adjuster such as an acid component such as an inorganic acid or an organic acid; or an alkali component such as ammonium, sodium hydroxide, tetramethylammonium hydroxide (TMAH) or imidazole [0100] (see also the rejection) and additionally, in a similar composition formulation, the JP-556 teaches ceria abrasive grains, homopolymer of methacrylic acid and a basic pH-adjuster (see, the rejection) suggests that the amount of such adjuster may be varied to any amount in order to maintain a pH in a preferred range. 
Applicants tried to show unexpected result by presenting the Tables 1-3 and Figure 4 and such is not persuasive because Oota et al and the JP’556’s teaching (see the rejection) seems encompasses/ overlaps the claimed range of each of the components in the composition. The amount of the pH adjusting agent is fairly suggested by the prior art because the amount added depends on the desired pH in the composition, and the applied art teaches the same composition and pH.
Further, a proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive. Applicants did not show any data by direct comparing with the teaching of the applied closest prior art.
A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the
claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must reviewed to see if the results occur over the entire claimed range. See MPEP 716.02(d).
Further, once such evidence is presented it would not automatically overcome an
obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); 
and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.

Therefore, the previous office action is repeated herein as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al (US 2016/0137881 A1) in view of JP 2010-192556 A.
Oota discloses a polishing liquid used for removing a part of an insulating portion of a base substrate [0001], which includes a substrate 1, a stopper 2 (polysilicon [0118]) on one surface of the substrate, and the insulating portion 3 provided on a surface of the stopper opposite to the substrate [0118] by CMP to expose the stopper (Fig.1a-1c), the polishing liquid [0011] comprising:
	abrasive grains comprising cerium (e.g., cerium oxide particles [0078]);
	a nonionic water-soluble compound A comprising at least one selected from an acetylene-based diol [0096] (“oxyethylene adducts of acetylene-based diols” [0091]) and a polyalkylene glycol (such as polyethylene glycol [0091]);
	a polymer compound B comprising at least one carboxylic acid group (cationic polymer of acrylic acid [0067]);
	optionally (explained further below) pH adjusting agent (e.g., sodium hydroxide or TMAH [0100]); and 
water [0088].
As to amended claim 1, Oota discloses a cationic polymer of acrylic acid, which can be a homopolymer of acrylic acid, but this is not explicitly cited.  In other embodiments, a homopolymer of the structural unit is taught (“homopolymer of allylamine” [0068]), therefore there is a strong suggestion to include a homopolymer of acrylic acid.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a homopolymer of acrylic acid in the composition of Oota because Oota discloses polymers based on acrylic acid should be included, which one of skill would immediately envisage as including homopolymers of acrylic acid.
Further as to amended claim 1, Oota fails to disclose the amount of basic pH adjusting agent.  Oota discloses to adjust the pH to the range of pH 1-9 [0099] by including a basic pH adjusting agent (“alkali component” as a “pH adjuster” [0100], such as tetramethylammonium hydroxide [0100] or ammonia [0134]).  The amount of pH adjusting agent is expected to be similar to the cited amount because the pH can be adjusted to the same range as in the instant invention and the composition includes the same components.  
In addition, JP 2010-192556 A teaches that in CMP compositions [0001], which is the same purpose of the composition as Oota, that an amount of pH adjusting agent can be included.  More specifically, JP ‘556 teaches a composition including ceria abrasive grains [0040], component A such as polyethylene glycol [0057], homopolymer of methacrylic acid [0057], organic acids such as acetic acid [0038], and a basic pH adjusting agent (“alkaline agent” as “PH adjuster” [0062]).  JP ‘556 teaches alkaline agents include, for example, ammonium hydroxide, or tetramethylammonium hydroxide [0062].  JP ‘556 further teaches that an amount included may range from 0.0001 mol to 1.0 mol in 1 L of the composition [0063], which is roughly equivalent to 0.0001-1 mol/kg (or 1.0 x 10-4 to 1 mol/kg and greater) because it is an aqueous solution.  This range overlaps with the cited range.  JP ‘556 teaches the amount may be varied to any amount in order to maintain a pH in a preferred range [01063].  Therefore, the amount of the pH adjusting agent appears to reflect a result effective variable.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provided the cited amount of basic pH adjusting agent in the composition of Oota because JP ‘556 teaches similar amounts are expected to provide the predictable result of adjusting the pH and because the amount appears to reflect a result-effective variable, which can be optimized for best results of pH.  See MPEP 2144.05 IIB.
	As to claim 2, see the rejection of claim 1.
	As to claims 3-4 and 19, Oota discloses a pH with overlapping ranges of 1-9, [0099], preferably pH 3-6 [0099], with an example at pH 4.5 (Table 1, Example 2 on page 11).  A specific example in the prior art which is within a claimed range anticipates the range, see MPEP 2131.03.  The large overlapping range of the cited greater than pH 5 compared to Oota’s pH 0-9 or pH 3-6 also teaches the range of claim 4 with sufficient specificity.
	As to claims 5-6, Oota discloses polymer compound B at 0.00001-5 mass% [0072], more preferably 0.00003-1 mass% [0072], which encompasses the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) largely overlapping ranges, and (ii) Oota and the instant invention both use the polymer compound B for the same purpose of a polishing composition, together show that the full range is taught with sufficient specificity.
As to claims 7 and 21, Oota discloses compositions having a pH of 1-9 [0099] and content of polymer compound B of 0.00001-5 mass% [0072].  When x=4.5, and y=1, the cited relation is satisfied (1 ≥ 0.33(4.5) -1.7; 1 ≥ -0.215).  At the endpoints, when x=1 and y=0.00001, the relationship is satisfied because 0.00001> -1.37.  When x=9 and y=5, the relationship is satisfied because 5 > 1.27.
As to claim 8, Oota discloses a composition, Comparative Example 4, in which component A is present at 0.5 mass% (Table 4), which is within the cited range.  A specific example in the prior art which is within a claimed range anticipates the range, see MPEP 2131.03.
As to claim 9, see the rejection of claim 1.  
As to claim 10, Oota discloses abrasive grains at 5 mass% (Example 1, [0131]).  This value is the endpoint of the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  Oota and the instant invention both use the abrasive for the same purpose of a polishing composition together show that the full range is taught with sufficient specificity.
As to claim 11, Oota discloses to include an organic acid [0075].
As to claim 12, the stopper material is given little patentable weight because this is a composition claim, not a method claim.  The composition is capable to polishing with respect to the cited stopper films.
As to claim 13, Oota discloses storing as a first liquid and second liquid as cited [0102].
As to claim 14, Oota discloses removing by CMP (see rejection of claim 1).
As to claims 15 and 18, see the rejection of claim 1.
As to claim 17, Oota discloses the composition may further include a cyclic monocarboxylic acid [0097], which reads on including a second organic acid.  Alternatively, Oota discloses two acids may be combined (“these compounds may be used singly or in combinations of two or more” [0075] on page 6, lines 2-3).
As to claims 19 and 21, see the rejection of claims 3-4 and 7.
As to claim 20, see the rejection of claim 1, in which Oota provides an example of ammonia as a pH adjusting agent.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713